                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    R. E., et al.,                                        Case No.18-cv-01586-JSC
                                                         Plaintiffs,
                                   8
                                                                                              ORDER RE: RENEWED
                                                 v.                                           ADMINISTRATIVE MOTION TO SEAL
                                   9

                                  10    PACIFIC FERTILITY CENTER, et al.,                     Re: Dkt. No. 190
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court is in receipt of Defendants’ renewed administrative motion to seal exhibits

                                  14   submitted with the Declaration of Adam Polk filed in support of Plaintiffs’ opposition to

                                  15   Defendants’ motion to compel arbitration and the joinders thereto. (Dkt. No. 190.) The motion is

                                  16   GRANTED IN PART and DENIED IN PART.

                                  17           The motion is GRANTED as to:

                                  18                    Exhibit 1: Recitals and Agreement, Articles 1-7, Article 8 Sections 8.1-8.7 and 8.9,

                                  19                     Articles 9-12, Article 13 Sections 13.1(b)-(d), Articles 14-16, Exhibits 4.3(h) and

                                  20                     12.3

                                  21                    Exhibit 5: Paragraphs 3-4, 7, 8(a), 9 and Schedule 4(b)

                                  22                    Exhibit 7: Paragraphs 3-4, 7, 8(a), and 9

                                  23           The motion is DENIED as to:

                                  24                    Exhibit 5: Paragraphs 5 and 8(b)

                                  25                    Exhibit 7: Paragraphs 5 and 8(b)

                                  26   Defendants have failed to demonstrate that this information is confidential and Defendants put

                                  27   these paragraphs at issue through their motions to compel arbitration. See Murphy v. DirecTV,

                                  28   Inc., 724 F.3d 1218, 1233 n.9 (9th Cir. 2013) (holding that Best Buy waived any claim of
                                   1   confidentiality by arguing that it was acting as DirectTV’s agent noting that “[t]he agreement, the

                                   2   contents of which are highly probative of the question at hand, makes clear that the companies

                                   3   agreed that exactly the opposite was true”); Orlob-Radford v. Midland Funding LLC, No. 2:15-

                                   4   CV-00307-JLQ, 2016 WL 5859002, at *8 (E.D. Wash. Oct. 5, 2016) (denying motion to seal

                                   5   because the motion to compel arbitration “strikes at the heart of Plaintiff’s case: whether Plaintiff

                                   6   may bring her claims in federal court and whether she may bring class action claims” and the

                                   7   documents containing the arbitration agreement were essential to this question).

                                   8          This Order disposes of Docket No. 190.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 25, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     JACQUELINE SCOTT CORLEY
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
